DETAILED ACTION
Applicant’s claims amendments/arguments in the response filed on 11/22/2022 is acknowledged.
Accordingly, Claims 1, 3-6 and 8-10 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections Maintained - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.” Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.
The instant claims are drawn to methods of treating a tumor in a subject comprising administering a BTNL9 binding antibody or a BTNL2 binding antibody binding fragments thereof.  The claims are broadly drawn to a method comprising using a broad genus of any antibody against BTNL9 or BTNL2 without describing any structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification fails to disclose any exemplary sequence that functions as claimed.
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope. E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1). Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody. Id. at 1619-20. Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences. Id. at Section 4. All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody. Id. at Section 4. Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening. Almagro, Sections 4 and 5.
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked. E.g., De Genst et al., Dev Comp Immunol 2006; 30:187-98. “Shuffling” of the VL (or less commonly the VH) had also been used to improve affinity of a parent antibody in certain instances. But the procedure generally required a "dominant" VH (i.e., a VH that is primarily responsible for antigen specificity). E.g., Yoshinaga et al., J. Biochem 2008; 143:593-601.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The instant specification fails to disclose any examples of antibodies against BTNL9 or BTNL2, much less any sequence structure at all. Therefore, the instant specification fails to show a representative number of either of the recited genera of antibodies used in the methods recited in the independent claims. E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding activity, a prerequisite for utility in the recited methods of detecting. As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity. But the specification does not describe what residues within the CDRs confer the binding activity claimed. Accordingly, the skilled artisan would not be able to discern a structure/function correlation for antibodies other than those comprising either all six CDRs (in the context of VH and VL regions) of one parental antibody, or the VH and VL of one parental antibody.
For all of the reasons presented above, one of skill in the art would not know which of the countless other antibodies encompassed by the independent claims that meet the highly general structural requirements of the claims would also be able to specifically bind BTNL9 or BTNL2 and treat cancer or an autoimmune disease. And none of the dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera claimed. Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of antibodies as broadly claimed. Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.

Response to Arguments
Applicant's argue in the response filed 11/22/2022 that instant claims 1 and 3-5 “are directed to a ‘method of treatment, not an antibody’. By contrast, the USPTO memo states that: In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. These arguments have been fully considered but they are not persuasive.
Applicants are directed to a recent Patent Trial and Appeal Board Appeal 2017-001821 (attached). The board upheld the 112 written description of the method claims by stating the following (last paragraph pg. 11) “The claims currently on appeal present the same deficiency as the claims in Amgen. Appellants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind. Appellants have not point to anything else in the disclosure that describes the antibodies as required by the test set forth in Ariad”.  Although the claims of Appeal 2017-001821 are drawn to methods of treatment, the board upheld the 112 written description rejection by referring to the deficiencies as in Amgen. Therefore, in the same manner, as stated in the original rejection, the instant application does not provide sufficient guidance as to the nexus or correlation between the structure and function of the undefined BTNL2 binding antibodies that places the skilled artisan in possession of the relevant identifying characteristics of a genus of BTNL2 binding antibodies that are capable of binding to SEQ ID NO: 5 or 6, preserving CD4+ T-cell and CD8+ T-cell proliferation commensurate in scope with the claimed method of treatment. Applicants have defined what the antibody does rather than what it is.
Furthermore, routine methods for producing an antibody do not provide any information on the sequence structure of an antibody responsible for the claimed binding function. Possession of routine methods for producing libraries of molecules does not put one in possession of any and every molecule yet to be produced and isolated. The court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” In the instant case, routine methods of producing and screening a library of monoclonal antibodies that bind a defined antigen does not put them in possession of any and every monoclonal antibody that functions as claimed. Screening method is merely a wish or plan for obtaining the antibodies used in the claimed method of treatment, much like a “reach-through" claim. The knowledge of routine monoclonal antibody production against an antigen does not provide any structural information about the antibody itself, the method only identifies what the antibody does rather than what it is. Therefore, there is no way for one of ordinary skill in the art to readily envision the structure of a single antibody or even the genus of antibodies used in the claimed method of treatment based on a description of methods for antibody production against an antigen. The rejection of record is hereby maintained. 

Claim Rejections Maintained - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnett et al. (PgPubs 2013/0101590).
The claims are drawn to methods of treatment comprising administering to a subject a BTNL2 or BTNL9 binding antibody or an isolated plasma-soluble polypeptide comprising a soluble portion of BTNL2 or BTNL9.
Arnett et al. teach novel BTNL9 proteins, including multimers, fragments, and variants of a human BTNL9 protein. In addition, antibodies that can bind to BTNL9 proteins and methods of treatment comprising administering said antibodies to a subject in need thereof such as a patient with breast, lung, thyroid, melanoma, pancreas, ovary, liver, bladder, colon, prostate, kidney, esophagus, or is a hematological tumor, or wherein the tumor is a lymphoid organ tumor (see paragraphs [0017], [0121]-[0134]). Arnett et al. further teach additional anti-cancer agents, such as chemotherapeutic agents, can be used in combination with the BTNL9 binding proteins and/or BTNL9 binding antibodies (see paragraph [0128]). Arnett et al. teaches a BTNL9 fusion protein comprising a first polypeptide comprising a BTNL9 sequence and a second polypeptide comprising a human IgG Fc portion of an antibody. Arnett et al. teach each and every limitation of the instant claims.

Claim(s) 1, 3-6, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (WO2008154516)
The claims are drawn to methods of treatment comprising administering to a subject a BTNL2 binding antibody or an isolated plasma-soluble polypeptide comprising a soluble portion of BTNL2.
Dong et al. teach administering an agent that modulates the signaling activity of BTNL2 is selected from the group consisting of cancer, tissue or organ transplant rejection, allergy, autoimmune disease or immunosuppressive disorder. Dong et al. teach where the agent is a BTNL2 specific antibody. Dong et al. teach administering more than one agent for the treatment of said disorders. Dong et al. further teach BTNL2 fusion protein for T-cell activity modulation, comprising a biologically active fragment of human BTNL2 and human IgG1 and administering said fusion proteins for the treatment of various disorders.  Dong et al. teach each and every limitation of the instant claims.

Response to Arguments
Applicant's argue in the response filed 11/22/2022 neither Arnett et al. nor Dong et al. disclose Applicants presently claimed methods recited in independent Claims 1 and 6 and are silent with respect to methods which maintain CD4+ and CD8+ T-cell proliferation. These arguments have been carefully considered but not found to be persuasive.
Both Arnett et al. and Dong et al. teach fusion proteins comprising a portion of BTNL9 or BTNL2 and administering them for the treatment of various disorders. Therefore, both references teach the active method steps of the instantly claimed methods and would therefore inherently teach maintaining CD4+ and CD8+ T cell proliferation. The burden is thereby shifted to applicants to prove that the fusion proteins administered by Arnett et al. and Dong et al. would not inherently maintain CD4+ and CD8+ T cell proliferation.

Conclusion
Claims 1, 3-6 and 8-10 are rejected.
No Claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Examiner, Art Unit 1643